DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 3/10/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2 and 10-12 have been amended.  Claims 13-16, 19 and 20 have been cancelled.  No claims are newly added.  Accordingly, claims 1-12, 17 and 18 remain pending in the application.  Claims 17 and 18 stand withdrawn from further consideration, without traverse.  Claims 1-12 are currently under examination.

Terminal Disclaimer
The terminal disclaimer filed on 3/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of USPA 16/450,076 and USPN 10,485,758 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
	Applicant’s amendment renders the objection of claims 1 and 13 moot.  Specifically, claim 1 has been amended to remedy the minor informality and claim 13 has been cancelled.  Thus, said objection has been withdrawn.

	Applicant’s amendment renders the rejection of claims 1-12 under 35 USC 112(b) moot.  Specifically, “substantially maintained” has been deleted from the claims.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejections of claims 10-12 under 35 USC 112(b) moot.  Specifically, each claims has been amended to include an upper range limit.  Thus, said rejections have been withdrawn.

	Applicant’s amendment renders the rejections of claims 13 and 16 under 35 USC 112(b) moot.  Specifically, said claims have been cancelled.  Thus, said rejections have been withdrawn.

	Applicant’s amendment renders the rejection of claim 2 under 35 USC 112(d) moot.  Specifically, claims 1 and 2 have been amended to remedy the further limiting issue.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the duplicate claim objection warning of claims 13-16 moot.  Specifically, said claims have been cancelled.  Thus, said objection warning has been withdrawn.

	Applicant’s terminal disclaimer renders the obviousness double patenting rejection over USPA 16/450,076 and USPN 10,485,758 moot.  Thus, said rejections have been withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (USPN 4,735,804, Apr. 5, 1988, hereinafter as “Caldwell").
The instant invention is drawn to a gastroretentive dosage form (GRDF) for extended retention in a stomach comprising a body made from a pharmaceutically acceptable material and comprising at least two arms and configured to transform between a collapsed configuration for ingestion, an expanded configuration for retention within the stomach for a predetermined time period, and a third configuration wherein the GRDF disassembles such that each of the disassembled parts of the GRDF is sized for exiting the stomach; and an active pharmaceutical ingredient (API) or diagnostic; wherein at least one of the at least two arms is configured to detach from the body/disengage for exiting the stomach due to the erosion of a pH sensitive material; and wherein the pH sensitive material erodes at a pH higher than about 5.
Regarding instant claim 1, Caldwell teaches a gastroretentive dosage form (GRDF) for controlled release of an active agent, wherein the GRDF is retained in a stomach (gastric retention, abstract; col. 3, line 35) and comprises: a continuous stick figure (col. 3, line 36) that transforms between a collapsed configuration for ingestion (capsule, Fig. 2a and 2b; col. 3, line 39; col. 4, lines 19-20; col. 8, lines 14-15), an expanded configuration for retention within the stomach for a predetermined amount of time depending on the desired time profile release of an active agent (col. 3, lines 40-41; col. 4, lines 30-35; Fig. 1 and 2) and a third configuration wherein after the predetermined time period has elapsed, the GRDF erodes, disintegrates or otherwise alters its properties such that the GRDF would exit from the stomach and into the i.e., by way of the pyloric valve; col. 2, line 67 – col. 3, line 1; col. 3, lines 12-17; col. 3, lines 61-65).  Caldwell teaches a particular embodiment that is composed of four rods or sticks (at least two arms) that are fastened together with silastic corners (Fig 1; col. 3, lines 26-27; col. 6, lines 58-67; col. 8, lines 14-16). Caldwell teaches that the corners are squeezed together such that the sticks/rods move or compress in order to insert the GRDF into a capsule or similar container (col. 4, lines 3-16).  In a particular embodiment, Caldwell teaches silastic non-erodible corners and erodible rods (Example 1).  Such an embodiment would yield an example of a “third configuration” wherein the rods would erode over time and eventually fail mechanically, but the non-erodible corners would remain intact and disengage/detach from the rods and then be able to exit the stomach (col. 2, line 67 – col. 3, line 1; col. 3, lines 12-17; col. 3, lines 61-65).  Caldwell also teaches that the biologically active agent can be incorporated into the erodible rods of the device (col. 5, lines 51-58; col. 8, lines 14-16; claim 1). Caldwell also teaches erodible pH dependent polymers (col. 5, lines 7-8) and specifically teaches hydroxypropylmethylcellulose phthalate (HPMCP) (instant claims 3-5) which is soluble in aqueous alkali (basic pH greater than 7) as evidenced by Handbook of Pharmaceutical Excipients (pages 334, Section 10 – Typical Properties, Solubility) as well as cellulose acetate phthalate (CAP) (instant claims 2 and 5), which is soluble in a pH as low as 6.0 as evidenced by Handbook of Pharmaceutical Excipients (page 144, Section 10 Typical Properties – Solubility).  Example 5 further exemplifies a particular embodiment having rods comprising the particular erodible pH dependent polymer, HPMCP (Example 5).
While Caldwell is silent to explicitly selecting a pH sensitive material that erodes at a pH higher than 5, Caldwell teaches HPMCP and CAP which possess the property of eroding at a pH of greater than 5.  Thus, it would have been prima facie obvious to one of ordinary skill in the art 

Regarding instant claims 2 and 5, Caldwell teaches that the arms/rods comprise erodible pH dependent polymers (col. 5, lines 7-8; Example 1).  Caldwell is silent to the limitation “wherein the two pH sensitive material erodes at a pH of between about 5 to 7.5”.  However, as discussed above, Caldwell teaches the particular erodible pH dependent polymer, CAP, which is soluble in a pH as low as 6.0 as evidenced by Handbook of Pharmaceutical Excipients (page 144, Section 10 Typical Properties – Solubility).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include arms/rods that are erodible in a pH of 5 to 7.5 with a reasonable expectation of success because Caldwell teaches erodible rod materials that are erodible at a pH as low as 6.0.  One of ordinary skill in the art would have been motivated to do so because Caldwell teaches CAP which is erodible at a pH as low as 6.0 is suitable as an erodible material for a GRDF (MPEP 2144.07).

Regarding instant claims 3 and 5, Caldwell teaches that the arms/rods comprise erodible pH dependent polymers (col. 5, lines 7-8; Example 1).  Caldwell is silent to the limitation “wherein the two pH sensitive material erodes in a basic environment”.  However, as discussed above, Caldwell teaches the particular erodible pH dependent polymer, HPMCP, which is soluble in a basic pH as evidenced by Handbook of Pharmaceutical Excipients (page 144, prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include arms/rods that are erodible in a basic environment, or pH of greater than 7, with a reasonable expectation of success because Caldwell teaches erodible rod materials that are erodible in a basic pH.  One of ordinary skill in the art would have been motivated to do so because Caldwell teaches HPMCP which is erodible in a basic pH is suitable as an erodible material for a GRDF (MPEP 2144.07).

Regarding instant claim 6, Caldwell teaches that the device generally comprises an amount of polymer ranging from 10-99.9% (preferably 20-60%) (col. 7, lines 47-52).  While Caldwell does not teach a particular embodiment comprising pH sensitive material in an amount of less than 20% of the total weight of the body of the GRDF, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of said pH sensitive material by way of routine experimentation with a reasonable expectation of success.  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  One of ordinary skill in the art would have been motivated to determine where in a disclosed set of percentage ranges the optimum combination of percentages because it is the normal desire of scientists or artisans to improve upon what is already generally known (MPEP 2144.05).  A skilled artisan would also have been motivated to modify the amount of pH sensitive material because Caldwell teaches that said material affects the erodibility of the device and thereby the release profile of the active agent (col. 5., lines 1-10 and 50-58; Examples).

	Regarding instant claim 7, Caldwell teaches that the device generally comprises a total amount of polymer ranging from 10-99.9% (preferably 20-60%) (col. 7, lines 47-52).  In a particular embodiment, Caldwell teaches a device having four silastic (non-erodible polymer) corners and various proportions of erodible polymer to non-erodible polymer rods (Examples, e.g., Example 5; Fig.1).  As noted above, Example 5 specifically teaches an erodible pH sensitive polymer. Fig. 1 illustrates that the corners make up the majority of the device whereas the rods are a minority portion of the device.  From these teachings, one of skill would deduce that a major portion of the device is made up of a non-erodible polymer and a minor portion is made up of an erodible polymer.  Given the teaching that there are embodiments that contain as little as 10% total polymer (erodible and non-erodible) in the device, a non-erodible polymer would make up less than 10% of the device.
While Caldwell does not teach a particular embodiment comprising pH sensitive material in an amount of less than 10% of the total weight of the body of the GRDF, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of said pH sensitive material by way of routine experimentation with a reasonable expectation of success.  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  One of ordinary skill in the art would have been motivated to determine where in a disclosed set of percentage ranges the optimum combination of percentages because it is the normal desire of scientists or artisans to improve upon what is already generally 

 Regarding instant claim 8, Caldwell teaches a particular embodiment having non-erodible corners and rods comprising a pH sensitive erodible polymer and non-erodible polymer (Example 5).  Such an embodiment would result in the rods/arms at least partially eroding or degrading over time (Example 5; col. 2, line 67 – col. 3, line 2; col. 3, lines 12-17; col. 3, lines 61-65).

Regarding instant claim 9, the instant specification states that the retention mechanism can be a capsule such as a 000 gelatin capsule ([00035] and Examples).  Caldwell teaches compressing the device into a capsule and once the capsule reaches the stomach, the capsule will dissolve and/or disintegrate such that the device will expand or unfold into an expanded configuration (col. 4, lines 17-30; Fig. 2b).  While Caldwell does not explicitly state that the dissolution occurs in less than 5 minutes, Caldwell teaches 000 gelatin capsules (Example 1). A skilled artisan would expect the same 000 gelatin capsule in Caldwell to dissolve in the same amount of time as the 000 gelatin capsule in the instant application. A composition and it properties are inseparable (MPEP 2111.01). 

claims 10-12, Caldwell teaches particular embodiments that the retention time and controlled delivery of active agent is 6-12 months or 3-4 weeks (col. 4, lines 37-47) which reads on the time period of “18 hours to 180 days” and “24 hours to 180 days”. 

Thus, the teachings of Caldwell render the instant claims prima facie obvious.
	
Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Caldwell does not disclose or suggest a GRDF that comprises a pH sensitive material that erodes under the specific conditions recited in the present claims because Caldwell “does not disclose that the respective erodible pH-dependent polymers are necessarily used in isolation, and, indeed that the patent requires that the final form of the pH sensitive material that is actually used to construct the disclosed drug delivery devices is ‘erodible in the presence of the gastric juices’, i.e., at pH values that are well below 5”. Remarks, page 6.
In response, it is respectfully submitted that claim 1 recites “wherein at least one of the at least two arms is configured to detach from the body for exiting the stomach due to the erosion of a pH sensitive material; and wherein the pH sensitive material erodes at a pH higher than about 5”.  Applicant appears to be arguing limitations that are not in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, there is no requirement that the pH sensitive material is used in “isolation”.  Caldwell meets the limitations of the claims as they are currently written.
i.e., the pH at which the polymer material of Caldwell is said to be erodible, is well known in the art to be below pH 5, and is typically much closer to 1 or 2 and provides a hyperlink to a McLauchlan et al. reference. A copy of the reference was not provided by Applicant, however it is included with this Office Action.  Applicant further states that Caldwell discloses polymers that are soluble in media having a pH that is greater than that of gastric juices, Caldwell does not teach that such polymers can be used as the sole constituent of the pH sensitive material that is actually used to construct the disclosed drug delivery devices.  Remarks, pages 6-7.
	In response, it is respectfully submitted that Applicant appears to be arguing limitations that are not required by the claims.  The claims do not require that the device is erodible at a pH level above gastric juices nor do they require that the pH sensitive material is the sole constituent of the device.  As explained above, claim 1 recites “wherein at least one of the at least two arms is configured to detach from the body for exiting the stomach due to the erosion of a pH sensitive material; and wherein the pH sensitive material erodes at a pH higher than about 5”. Caldwell meets the limitations of the claim as they are currently written.
	Applicant further argues that Example 5 of Caldwell discloses a device that is constructed using a pH sensitive material representing a blend of HPMCP and polyethylene and only discusses use of a single polymer, Eudragit E, in Example 6 which is soluble at a pH of less than 5.  Applicant asserts that Caldwell does not teach or suggest a GRDF that is constructed using a pH sensitive material that erodes at a pH that is higher than about 5 because Caldwell teaches Remarks, page 7.
	In response, it is respectfully submitted that the instant claims do not exclude additional polymers.  Instant claim 1 includes open-ended “comprising” language which allows for additional unrecited elements (MPEP 2111.03(I)).  The examiner agrees with applicant in that Caldwell teaches HPMCP which is a pH sensitive material that erodes at a pH higher than about 5. Caldwell need not teach a blend that as a whole is a pH sensitive material nor does Caldwell need to teach a pH sensitive material as a single polymer because the claims as they are currently written do not require such constraints.  The fact that Caldwell teaches that the device is erodible in the presence of gastric juices does not negate that fact that Caldwell also teaches that the device comprises a pH sensitive material that erodes at a pH higher than about 5.  It is respectfully submitted that Applicant is mischaracterizing the teachings of the reference and reading limitations into the claims.  If applicant would like the claims to be limited to specific materials of the device, then amendments to the claims should be made to reflect such requirements. 
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-56 of copending Application No. 15/780,420 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are substantially overlapping with the subject matter of the copending claims.
The instant claims are described above.
The copending claims are drawn to a gastric retentive device comprising a carrier portion comprising a first arm and a second arm and an active or diagnostic agent present within at least one of the arms; wherein the carrier portion is coated with a polymer coating on its outer surface; and wherein when the device is in a collapsed configuration, the arms are in a closed configuration that is sized and shaped for oral administration; and wherein when the device is in an expanded configuration, the arms are shaped, sized, or both shaped and sized, such that the device does not pass through a pylorus; and wherein upon separation of at least one of the arms from the carrier portion, the device separates into two or more subparts that are individually sized or shaped to pass through the pylorus; and method of using thereof.  Copending claim 2 includes the particular pH dependent polymer, hydroxypropyl methylcellulose acetate succinate.  Copending claim 48 suggests that the size, shape and durability of the device is substantially maintained.
While the copending claims do not claim all of the elements in a single claim, it would have been prima facie obvious to one of ordinary skill in the art to combine each of the elements and arrive at the instant invention with a reasonable expectation of success because the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
	Applicant argues that if the obviousness-type double patenting rejection over USPA 15/780,420 is the only remaining rejection, said rejection should be withdrawn because the instant application has an earlier filing date. Remarks, page 8.
	In response, it is respectfully submitted that applicant’s request is acknowledged.  Presently, it is not the only remaining rejection and as such, is maintained at this time.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617